Exhibit 21 ROGERS CORPORATION AND CONSOLIDATED SUBSIDIARIES Subsidiaries of the Registrant Company Percentage of Voting Securities Owned Jurisdiction of Incorporation or Organization Rogers L-K Corp. 100% Delaware Rogers Japan Inc. 100% Delaware Rogers Southeast Asia, Inc. 100% Delaware Rogers Taiwan, Inc. 100% Delaware Rogers Korea, Inc 100% Delaware Rogers China, Inc. 100% Delaware Rogers Technologies Singapore, Inc. 100% Delaware Rogers Specialty Materials Corporation 100% Delaware Rogers Circuit Materials Incorporated 100% Delaware Rogers Technologies (Suzhou) Co., Ltd. 100% China TL Properties, Inc. 100% Arizona World Properties, Inc. 100% Illinois Rogers Technologies (Barbados) SRL 100% Barbados Rogers Induflex N.V. 100% Belgium Rogers N.V. 100% Belgium Rogers GmbH 100% Germany Rogers (U.K.) Ltd. 100% England Rogers S.A. 100% France Rogers (Shanghai) International Trading Co. Ltd. 100% China Rogers KF, Inc. 100% Delaware KF, Inc. 100% Korea Rogers Inoac Corporation * 50% Japan Rogers Inoac Suzhou Corporation * 50% China Polyimide Laminate Systems, LLC * 50% Delaware Rogers Chang Chun Technology Co. Ltd. * 50% Taiwan *These entities are unconsolidated joint ventures and accordingly are not included in the consolidated financial statements of Rogers Corporation, except to the extent required by the equity method of accounting.
